DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of Japanese Application JP2017-100218 has been filed with a priority date of 19 May 2017. 

Information Disclosure Statement
The information disclosure statement filed 02/18/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but no explanation of relevance, English abstract, or English translation for foreign document citation number 7, JP2012-223683, has been provided and therefore has not been considered.

REASONS FOR ALLOWANCE
Claims 1-2, 4-6, and 8 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is Japanese application JP 2007-21465 (see English translation provided in file wrapper) to Seki et al. (herein Seki).
Seki teaches a channel structure and method for continuously concentrating and separating particles (see [0001]). Figs. 3a-d of Seki teach microfluidic device 21 wherein a fluid containing particles is introduced ([0046]) into inlet port 24 (see [0049]) to flow through main channel 26 (see [0050]). The end of the main channel 26 is connected to outlet port 25 (see [0049-0050]) so that fluid enriched in the particle concentration of approximately 3 times from the outlet port 25 can be recovered (see [0059]). Fig. 3a-d of Seki teach branch flow channel groups 27 and 28 (see [0050]) wherein each branch flow channel group comprises a plurality of branch of flow channels each having opposite first and second ends wherein the first ends of each branch flow channel group (27 and 28) connect to opposite side faces of the main channel (see Fig. 3d; [0052]). Seki teaches constant pressure introduction using a pressure device  (i.e. fluid pressure controller) (see [0058]). Seki teaches the length, width, depth, and diameter of the branch channels can be adjusted as desired (see [0015]). Seki teaches a valve (i.e. a liquid flow preventer) for adjusting the flow rate down stream of the branch flow path (see [0037]). Seki teaches, in operation, approximately 32% of the introduced fluid comprising particles flows into the branch flow channel groups (see [0059]). Target particles are trapped (i.e. capturing step) at the junction of the main channel and the branch flow channels and recovered downstream (see Fig. 1c; [0035]), as mentioned above, in outlet port 25 (see [0059]). During the capturing step, as mentioned above, the fluid is introduced under positive pressure (see [0058]). Therefore, the pressure at the first end of the branch flow channel would be higher than the second end as there is an inherent pressure drop along the length of a flow channel. 
Regarding independent claim 1, Seki fails to teach nor fairly suggest “a fluid pressure controller configured to be capable of applying a fluid pressure to the side channels so that a pressure at the first ends is lower than a pressure at the second ends” as recited in the instant claim. Regarding independent claim 5, Seki fails to teach nor fairly suggest “(i) … in the releasing step, the application of fluid pressure is stopped or another application of fluid pressure is carried out so that the pressure at the first ends of the side channels is lower than the pressure at the second ends of the side channels; or (ii) in the releasing step, application of fluid pressure is carried out so that the pressure at the first ends of the side channels is lower than the pressure at the second ends of the side channels” as recited in the instant claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797